                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROTHSCHILD BROADCAST                              Case No. 21-cv-04553-WHO
                                         DISTRIBUTION SYSTEMS, LLC,
                                   8                    Plaintiff,                         ORDER GRANTING UNOPPOSED
                                   9                                                       MOTION FOR EXTENSION OF TIME
                                                 v.                                        AND CONTINUING HEARING DATE
                                  10
                                         YANKA INDUSTRIES, INC.,                           Re: Dkt. No. 16
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant filed a motion to dismiss, currently set for hearing on August 18, 2021. Dkt.

                                  14   No. 13. Plaintiffs’ unopposed motion for extension of time to brief the pending motion to dismiss

                                  15   is GRANTED. Dkt. No. 16. Opposition is due August 20, 2021, reply is due September 3, 2021,

                                  16   and the hearing is re-set to September 29, 2021 at 2:00 p.m.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 14, 2021

                                  19

                                  20
                                                                                                      William H. Orrick
                                  21                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
